                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                               FORT WORTH DIVISION

JERRY LESTER JACKSON,                          §
(BOP No. 16527-078),                           §
                                               §
                      Plaintiff,               §
                                               §
v.                                             §           Civil Action No. 4:20-cv-1086-O
                                               §
JACK JACKS, Counselor,                         §
FMC-Fort Worth                                 §
                                               §
                      Defendant.               §

                      OPINION AND ORDER OF DISMISSAL
                    UNDER 28 U.S.C. §§ 1915A(b) and 1915(e)(2)(B)

       This case is before the Court for review of pro-se inmate/Plaintiff Jerry Lester Jackson’s

(“Jackson”) claims to determine if they are frivolous, malicious, or fail to state a claim upon

which relief may be granted under the screening provisions of 28 U.S.C. §§ 1915A(b)(1) and

1915(e)(2)(B). Having reviewed and screened the claims in the second amended complaint and

more definite statement, the Court concludes that Jackson’s claims in this case must be dismissed

under authority of these provisions.

I.     BACKGROUND

        Jackson filed a handwritten complaint naming as the only defendant the United States of

America. Compl. 1-12, ECF No. 1. After the issuance of a deficiency order requiring Jackson to

set forth his claims on a civil-complaint form, Jackson failed to comply, instead filing another

handwritten pleading, with a brief in support and exhibits thereto. Am. Compl. 1-28, ECF No. 6.

The Court again noted the deficiencies in the amended complaint and attachments, and again

ordered Jackson to file a form amended complaint with attachment pages. ECF No. 9. The Court

                                               1
expressly informed Jackson that once that second amended complaint was filed, the Court would

look to that document in reviewing his claims. Id. at 3. This time Jackson completed a form

complaint with attachment pages, which the Court considers a second amended complaint. ECF

No. 11. Because it was unclear whether Jackson still sought to assert claims under the Federal

Tort Claims Act (“FTCA”), the Court also directed Jackson to file answers to the Court’s

questions in the form of a more definite statement. Order, ECF No. 12. Jackson complied by

filing a more definite statement (“MDS”). Thus, the second amended complaint and the MDS are

the operative pleadings subject to screening.

       In the second amended complaint, Jackson named as the only defendant FMC-Fort Worth

Counselor Jack Jaacks. Sec. Am. Compl. 1, 3-4, ECF No. 11. He wrote the following statement

of claim:

       On April 23, 2018 Plaintiff was ordered by counselor Jaacks to move steel bunk
       beds to a different location in his cell which required the dismantling and tools.
       This act occurred at FMC-Fort Worth, Fort Worth, TX, at which point Anthony
       Johnson and the Plaintiff proceeded to follow the orders given and attempted to
       dismantle and move bunk bed as ordered. During such attempt the top portions of
       the metal bed fell upon Plaintiff’s left hand crushing it and partially amputating
       his left ring finger.

Id. at 4. For relief, Jackson seeks an award of monetary damages. Id.

       In response to the Court’s order for him to answer questions in a more definite statement,

Jackson provided an MDS. He contends that Jackson violated his rights under the Eighth

Amendment in the following ways:

       [B]y ordering Plaintiff to work under dangerous conditions, such as moving heavy
       metal bed which placed him at a substantial risk of harm, resulting in the partial
       amputation of his left ring finger;

       [b]y making no attempt to minimize the substantial risk of injury that ultimately
       happened to Plaintiff (amputation of finger) despite having knowledge of:

                                                2
                  (1) that moving heavy metal beds in tight quarters was not Plainitff’s job
                  assignment;

                  (2) that Plaintiff was not adequately trained or supervised on how to
                  perform such a task nor provided the proper tool to accomplish such a
                  task; and,

                  (3) that several other inmates had been injured while attempting to
                  perform the task of moving heavy metal beds in tight quarters.

MDS 1-2, ECF No. 15. With regard to his prior references to the FTCA, Jackson expressly

informed the Court that he does “not intend to seek [a] claim under [the] FTCA.”1 Id. at 3.

II.    LEGAL STANDARD OF REVIEW UNDER §§ 1915A and 1915(e)(2)(B)

       Jerry Lester Jackson is an inmate who was permitted to proceed in forma pauperis. As a

part of the Prison Litigation Reform Act (“PLRA”), Congress enacted 28 U.S.C. § 1915A, which

requires a district court to review a complaint from a prisoner seeking relief from a governmental

entity, officer, or employee as soon as possible after docketing. See 28 U.S.C.A. § 1915A(a).

Because Jackson is proceeding in-forma-pauperis, his complaint is also subject to screening

under 28 U.S.C. § 1915(e)(2). Both § 1915A and § 1915(e)(2) provide for sua sponte dismissal

of the complaint or any portion thereof, if it is frivolous, malicious, fails to state claim upon

which relief may be granted, or seeks monetary relief from a defendant who is immune from

such relief. See 28 U.S.C.A. §§ 1915A(b) and 1915(e)(2)(B).

       A complaint is frivolous when it “lacks an arguable basis either in law or in fact.”

Neitzke v. Williams, 490 U.S. 319, 325 (1989). A claim lacks an arguable basis in law when it is

“based on an indisputably meritless legal theory.” Id. at 327. A claim lacks an arguable basis in


       1
           Thus, the Court need not and does not address any potential claim under the FTCA.
                                                     3
fact when it describes “fantastic or delusional scenarios.” Id. at 327-28. A complaint fails to

state a claim upon which relief may be granted when it fails to plead “enough facts to state a

claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007); accord Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). To avoid dismissal for failure to

state a claim, plaintiffs must allege facts sufficient to “raise the right to relief above the

speculative level.” Twombly, 550 U.S. at 555. Mere “labels and conclusions” or “a formulaic

recitation of the elements of a cause of action” are insufficient to state a claim upon which relief

may be granted. Id.

III.   ANALYSIS – Failure to State a Claim of Violation of the Eighth Amendment

       The United States Court of Appeals for the Fifth Circuit has acknowledged that work-

related injuries sustained in prison work programs rarely rise to the level of a violation of the

Eighth Amendment. Bagola v. Kindt, 131 F.3d 632, 645 (5th Cir. 1997). Courts have repeatedly

held that complaints by prisoners for work-related injuries, even where the injuries are serious,

do not set forth a valid claim under the Civil Rights Act. See, e.g., Lerma v. Falks, 338 F. App’x

472, 474 (5th Cir. 2009) (no constitutional violation where plaintiff was injured by a canning

machine he was forced to operate while in prison despite his claim that defendants knew the

machine was malfunctioning); Moore v. Campbell, 48 F. App'x 103, 2002 WL 31016492 (5th

Cir. 2002) (claim by inmate injured when laundry press closed on his hand after officials knew

the press was faulty but failed to repair it was insufficient to demonstrate deliberate

indifference); Bowie v. Procunier, 808 F.2d 1142 (5th Cir. 1987) (no constitutional violation

where inmate lost an eye as a result of the defendants’ failure to provide safety equipment);

Warren v. Missouri, 995 F.2d 130 (8th Cir. 1993) (no evidence of deliberate indifference where
                                                 4
inmate suffered broken wrist after being forced to work on an industrial table saw and the prison

failed to equip the saw with safety features despite knowledge of prior injuries from the saw);

Bibbs v. Armontrout, 943 F.2d 26, 27 (8th Cir. 1991) (inmate forced to work on machine with no

safety guards who lost portions of two fingers could not prevail on an Eighth Amendment claim

absent a showing of deliberate indifference); Rose v. Sherman, No. 5:12-cv-239-C, 2015 WL

13261882 at *5 (N.D. Tex. Apr. 16, 2015) (no deliberate indifference where inmate’s thumb,

forefinger, and part of the middle finger of his right hand were severed while using a band saw to

cut frozen meat) aff'’d, 676 F. App’x 258 (5th Cir. 2017); Backstrom v. Thayler, No. 2:12-cv-

0116, 2012 WL 2847742 at *1 (N.D. Tex. June 26, 2012), rep. and rec. adopted, No. 2:12-cv-

0116, 2012 WL 2861726 (N.D. Tex. July 11, 2012) (no constitutional violation where inmate’s

right hand was pressed in a shoe mold machine requiring surgery and leaving him with

permanent impairment and pain); Langley v. Byerly, No. CIV.A. 9:06-cv-220, 2006 WL 3761805

at *5 (E.D. Tex. Dec. 20, 2006) (no constitutional violation where inmate suffered injury when

his fingers were pulled into a cable saw despite prior complaints that the saw was unsafe); Trejo

v. Compton, No. 5:04-cv-080-B G, 2006 WL 8444893 at *3 (N.D. Tex. Mar. 13, 2006) (no

constitutional violation where inmate's fingers were severed while using a table router) aff’d, 299

F. App'x 405 (5th Cir. 2008); Rodriguez v. Texas Dep’t of Criminal Justice, Inst. Div., No.

CIV.A. 1:00-cv-236-C, 2003 WL 22055820 at *12 (N.D. Tex. Aug. 28, 2003) (no deliberate

indifference where inmate suffered a broken shoulder, knee, and back when standing in a basket

lifted by a forklift and the forklift turned over).

        Like the cases recited above, Jackson’s claims do not arise to a constitutional violation.

Though he suffered a serious finger injury, as in many of the other cited cases, the fact that

Jackson suffered an injury is not dispositive of whether he was subjected to cruel and unusual
                                                5
punishment under the Eighth Amendment. And, though Jackson recites deliberate indifference

by Jaacks in failing to minimize the risk, failing to adequately train and supervise him, and by

being aware that other inmates had been injured, Jackson does not state any specific facts to

support these allegations, or to evince particular conduct by Jaacks that exposed him to a

dangerous condition. See generally Thompson v. Upshur Cnty, 245 F.3d at 459 (“deliberate

indifference cannot be inferred merely from negligent or even a grossly negligent response to a

substantial risk of serious harm”)

       To the extent, if any, that Plaintiff's complaint may give rise to a claim of negligence,

such a claim is a tort under state law and does not in and of itself rise to constitutional

dimensions. If Jackson’s claim of injury to his finger while working on metal bunk beds is

judicially redressable, such redress must lie in state law and in the state court system, rather than

in federal court. Baker v. McCollan, 443 U.S. 137, 146 (1979).

       For these reasons, Jackson’s only claim against individual defendant Jack Jaacks fails to

state a claim of a constitutional violation and must be dismissed under authority of the screening

provisions.

IV.    CONCLUSION and ORDER

       It is therefore ORDERED that plaintiff claim in this suit against the only defendant Jack

Jaacks is DISMISSED WITH PREJUDICE under 28 U.S.C. § 1915A(b)(1) and alternatively,

under 28 U.S.C. § 1915(e)(2)(B)(ii).

       SO ORDERED this 8th day of June, 2021.


                                                     _____________________________________
                                                     Reed O’Connor
                                                     UNITED STATES DISTRICT JUDGE

                                                 6
